Electronically Filed
                                                                Supreme Court
                                                                SCWC-29993
                                                                18-MAR-2011
                                                                11:58 AM



                               NO. SCWC-29993


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          MICHAEL C. TIERNEY, Petitioner/Defendant-Appellant,


                                     vs.


           STATE OF HAWAI'I, Respondent/Plaintiff-Appellee.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                          (CR. NO. 08-1-0869)


                                    ORDER

                      (By: Nakayama, J. for the court1

                                                      )


             It appearing that the application for a writ of

certiorari, filed on January 27, 2011, was rejected on March 7,

2011,

             IT IS HEREBY ORDERED that the “Motion to Strike

Prosecutor Delanie Prescott-Tate’s Responses from the Record,”

filed on March 9, 2011, is dismissed.

             DATED:    Honolulu, Hawai'i, March 18, 2011.
                                    FOR THE COURT:
                                    /s/ Paula A. Nakayama
                                    Associate Justice




     1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ. and

Circuit Judge Pollack, assigned by reason of vacancy.